Exhibit 10.13
Exhibit 10.13
     The following current executive officers have entered into Executive
Severance Agreements with the Company in the form filed herewith. The
information listed below is inserted into the blanks for the respective
executive officer’s Executive Severance Agreement.

                              Salary Multiplier             Change of Control  
    Rate     Termination Period     Continuation Period       (Section 4(a)(4))
    (Section 1(a))     (Section 2)  
Blake W. Krueger
    3     3 years   36 months
Kenneth A. Grady
    2     2 years   24 months
Donald T. Grimes
    2     2 years   24 months
Pamela L. Linton
    2     2 years   24 months
Michael F. McBreen
    2     2 years   24 months
James D. Zwiers
    2     2 years   24 months

